DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020, has been entered.
 
Response to Arguments
Applicant's arguments filed October 16, 2020, have been fully considered but they are not persuasive. 
On pages 6-9 of Remarks, Applicant argues that the prior art to Hashimoto et al. (JP2010-219351A) fails to disclose the limitation of Claim 1 requiring an amount of the cut fibers is 1% by weight or more and 50% by weight or less based on the total weight of the cellulose fibers and cut fibers. The Applicant asserts that Hashimoto specifically requires the cellulose fibers to not exceed 40% of the total composition of fibers to prevent a loss in durability. 
The Examiner agrees that Hashimoto requires the cellulose fibers to fall within 15-40% of the total composition of Fiber A (cut fibers), Fiber B (heat-resistant synthetic fiber), and Fiber C (a natural fiber, such as cellulose). However, as constructed, Lines 6-7 of Claim 1 of the Instant Application recite “…based on the total weight of said cellulose fibers and said cut fibers.” As stated in the previously issued Final Rejection (mail date 7/17/2020) and in the Instant Rejection, the cut fibers of Hashimoto only consist of Fiber A. Furthermore, the cellulose . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP2010-219351A) in view of Mori et al. (JP2015191871A).
In re claim 1, Hashimoto discloses a porous sheet comprising: 
cellulose fibers having an average fiber diameter ranging from 20 to 500 nm (¶9-10, ¶32; Note that the fibers C are the cellulose fibers); 

a hydrophilic polymer binder (¶32), wherein an amount of said cut fibers is 1% by weight or more and 80% by weight or less based on the total weight of said cellulose fibers and said cut fibers (¶32), and 
an amount of said hydrophilic polymer binder is 5 parts by weight or more and 30 parts by weight or less with respect to 100 parts by weight of the total weight of said cellulose fibers and said cut fibers (¶32)
wherein said cut fibers have an average fiber length from 1 mm to 10 mm (¶20, ¶37; Note that Hashimoto discloses fibers A have a length of 6 mm).
Hashimoto does not disclose wherein said cellulose fibers comprise fibers having a diameter of 1 µm or more in an amount ranging from 5 to 40% by weight based on the total weight of the cellulose fibers.
Mori discloses cellulose fibers comprise fibers having a diameter of 1 µm or more in an amount ranging from 5 to 40% by weight based on the total weight of the cellulose fibers (¶86, ¶41).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the fiber diameter as taught by Mori to provide for a separator of increased strength while preventing a reduction of cellulose fibers that are in contact with one another by hydrogen bonding (¶86: Mori).
In re claim 2, Hashimoto in view of Mori discloses the porous sheet according to Claim 1, as explained above. Hashimoto further discloses which has a specific tear strength of 15.0 mN-m2/g or more (¶12, ¶19, ¶21; Note that Hashimoto discloses that the tear strength is improved due to the fiber diameter mixing ratio. Due to the fibers and binder meeting the limitations of claim 1, it is said that the separator of Hashimoto exhibits this tear strength).
In re claim 3, Hashimoto in view of Mori discloses the porous sheet according to Claim 1, as explained above. Hashimoto further discloses which has a tensile strength exceeding 3.0 N/15 mm (¶12, ¶19, ¶21; Note that Hashimoto discloses that the tear strength is improved due to the fiber diameter mixing ratio. Due to the fibers and binder meeting the limitations of claim 1, it is said that the separator of Hashimoto exhibits this tear strength).
In re claim 4, Hashimoto in view of Mori discloses the porous sheet according to Claim 1, as explained above. Hashimoto further discloses which has a Gurley permeability resistance per 10 µm of thickness of the porous sheet, which is 10 seconds or more and 200 seconds or less (¶27-29).
In re claim 5, Hashimoto in view of Mori discloses the porous sheet according to claim 1, as explained above. Hashimoto does not explicitly disclose wherein said cellulose fibers comprise fibers having a diameter of 400 nm or less in an amount of 50% by weight or more based on the total weight of the cellulose fibers. However, Hashimoto discloses that by reducing the fiber diameter, fiber entanglement is increased and mechanical strength of the separator is increased (¶21). It would have been an obvious matter of design choice to reduce the diameter of the fibers to achieve a separator of desired mechanical strength as taught by Hashimoto, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Hashimoto in view of Mori discloses the porous sheet according to claim 1, as explained above. Hashimoto further discloses wherein said cut fibers are selected from the group consisting of polyester fibers, aramid fibers, PPS resin fibers, regenerated cellulose fibers, vinylon fibers, and a combination thereof (¶17).
In re claim 9, Hashimoto in view of Mori discloses the porous sheet according to claim 8, as explained above. Hashimoto further discloses wherein said polyester fibers comprise a 
In re claim 10, Hashimoto in view of Mori discloses the porous sheet according to claim 1, as explained above. Hashimoto does not disclose a porosity ranging from 30 to 70%.
Mori discloses a sheet having a porosity ranging from 30 to 70% (¶58).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the porosity characteristics of Mori to maximize output while avoiding the risk of short circuiting (¶58 – Mori).
In re claim 11, Hashimoto in view of Mori discloses the porous sheet according to claim 1, as explained above. Hashimoto further discloses the porous sheet has a thickness ranging from 3 to 50 µm (¶32).
In re claim 17, Hashimoto in view of Mori discloses a separator for an electrochemical device comprising the porous sheet as recited in Claim 1 (see rejection or claim 1, ¶1).
In re claim 18, Hashimoto in view of Mori discloses an electrochemical device comprising the separator for an electrochemical device as recited in Claim 17 (see rejection for claim 1, ¶1).
In re claim 19, Hashimoto in view of Mori discloses the electrochemical device according to Claim 18, which is a battery or a capacitor (see rejection for claim 1, ¶1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP2010-219351A) in view of Mori et al. (JP2015191871A) and in further view of Tsukuda et al. (JPH10214610A).
In re claim 12, Hashimoto in view of Mori discloses the porous sheet according to claim 1, as explained above. Hashimoto does not disclose a layer comprising an inorganic filler is further provided on the at least one surface of the porous sheet.
Tsukuda discloses incorporating an inorganic filler on a surface of a porous sheet (¶31).
.

Claims 13-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP2010-219351A) in view of Mori et al. (JP2015191871A) and in further view of Omura et al. (JP2013206591A).
In re claim 13, Hashimoto in view of Mori discloses the porous sheet as recited in claim 1. Hashimoto does not disclose a porous substrate in addition to the porous sheet.
Omura discloses laminating a plurality of nonwoven fabric sheets (¶55).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the laminated structure as described by Omura to achieve a device having desired capacitive characteristics. 
In re claim 14, Hashimoto in view of Mori and in further view of Omura discloses the laminate according to claim 13, as explained above. Hashimoto does not disclose wherein said porous substrate comprises a woven fabric or a nonwoven fabric. 	
Omura discloses wherein said porous substrate comprises a woven fabric or a nonwoven fabric (¶55).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the laminated structure as described by Omura to achieve a device having desired capacitive characteristics. 
In re claim 15, Hashimoto in view of Mori and in further view of Omura discloses the laminate according to claim 13, as explained above. Hashimoto does not disclose wherein said porous substrate comprises cellulose fibers.
Omura discloses wherein said porous substrate comprises cellulose fibers (¶24, ¶55).

In re claim 16, Hashimoto in view of Mori and in further view of Omura discloses the laminate according to claim 13, as explained above. Hashimoto does not explicitly disclose a volume resistivity of 1,500 Ω-cm or less determined by alternate current with a frequency of 20 kHz in which the porous membrane is impregnated with a 1 mol/LiPF6/propylene carbonate solution.
Mori discloses reducing the volume resistivity to achieve good cycle characteristics for a separator (¶66). Mori does not explicitly disclose a volume resistivity of 1,500 Ω-cm or less determined by alternate current with a frequency of 20 kHz in which the porous membrane is impregnated with a 1 mol/LiPF6/propylene carbonate solution. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made adjust the volume resistivity of the separator in order to achieve good cycle characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 20, Hashimoto in view of Mori and in further view of Omura discloses the laminate according to claim 13, as explained above. Hashimoto further discloses a separator for an electrochemical device (¶1).
In re claim 21, Hashimoto in view of Mori and in further view of Omura discloses a separator for an electrochemical device as recited in Claim 20, as explained above. Hashimoto further discloses an electrochemical device comprising a separator (¶1).
In re claim 22, Hashimoto in view of Mori and in further view of Omura discloses the electrochemical device according to claim 21, as explained above. Hashimoto further discloses an electrochemical device comprising a separator to be a battery or capacitor (¶1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/               Examiner, Art Unit 2848